Title: Petition of George Mason for Warrants for Lands in Fincastle County, [June 1774]
From: Mason, George
To: Dunmore, John Murray, fourth Earl of


                    
                        [June 1774]
                    
                    To his Excellency the Governor and the Council of Virginia. The Memorial & Petition of George Mason of the County of Fairfax.
                    That in the Charter granted by King James the first to the Virginia Company in the year 1609 is Among Others a Clause declaring “That it is his Royal will and Pleasure, and Charging, comanding warranting and authorising the Treasurer and the said Company, and their Successors, to Convey asign and sett Over, Such particular portions of lands, Tenaments and Heridtaments, unto such his Majestys loving Subjects, Naturally born, Denizens, or Others, as well adventurers as planters, as by the said Company shall be nominated, appointed and Allowed, where in Respect to be had as well of the proportion of the adventure, as of the speciale Service, Hazard, Exploit, or Meritt of any person, so to be recompenc[ed,] Advanced or rewarded.” Pursuant to which, within a few years after, fifty Acres of Land were ordered to be asigned and granted to every person importing himself into this Collony; and to every person who should import others, fifty Acres for each person so imported. This, as your Memorialist Conceives, was the Original, or first Rise of the Antient Custom of granting Lands in Virginia, Upon Importation-Rights; which is now more than an hundred and fifty years Old, and appears to have been interwoven with the Constitution of the Colony, from its first settlement, That  the same was Constantly practised during the said Company’s Government here. And after the Government was taken into the Hands of the Croun, upon the Dissolution of the Virginia Company, the same Custom and Right was always Allowed and Continued, as Appears by the Patents, and Records in the Secretarys Office; the Titles to great part of the Lands in this Colony being founded upon importation-Rights; and the Constant Stile of the Old Patents is “the said Lands being due by and for the transportation, or by and for the Importation of … … Persons into this Colony.” That in the Year 1662, an Act of Genral Assembly was made, prescribing the Manner of proving Rights to Lands due for the Importation of Servants, and obtaining Certificates thereon, to intitle the Importers to Surveys and Patents; and giving such proofs and Certificates the preference to Actual Surveys without them. And in the same Year, another Act of Assembly was made, reciting that the former laws concerning deserted Lands, reserved to the first Taker-up his Rights to take up Land in Another Place, and enacting that for the future, in Care of deserted Lands, the Rights as well as the Lands shall be forfeited, and the grantee made incapable of useing any of them afterwards: from which Law it is Clear, that Importation-Rights are Always good, Until they have been Applyed to Patents for Land, and the Said Land forfeited, by Want of Seating and Planting. That in the Year 1676, the said custom and Right to Lands was solemnly confirmed and continued, by Charter and Letters patent from King Charles the Second, to the Colony of Virginia, under the Great Seal of England “As According as hath been used and Allowed from the first plantation; to be held of his Majesty his Heirs and Successors, as of their Manor of East Greenwich in their County of Kent, in free and common Soccage” and declaring “That all and Every Clause, Article and Sentence, in the said Letters patent contained, shall be from time to time for ever hereafter, as often as any Ambiguity, Doubt or Question, Sha[ll] or may happen to Arise thereupon, expounded, construed, deemed and taken to be meant and intended, and Shall enure and take Effect, in the most beneficial and available Sense, to All intents and purposes, for the proffit and Advantage of the Subjects of Virginia, as well against his Majesty his Heirs and Successors, as against all and Every other Person or Persons whatsoever” which Charter was recognised by an Act of Assembly in the year 1677, prescribing a perticular form of all Patents for the future; in which form is recited “That his Majesty had been graciously pleased, by his said Letters Patent, to Continue and Confirm the Ancient Right  and priviledge of granting fifty Acres of Land for every Person imported into his Majesty’s Colony of Virginia” and it Appears from the Patent Record books, that all Lands in this Colony, except escheat Lands, Were Granted upon importation-Rights Only; until in or about the year 1710, when Treasury-Rights, or paying a certain Consideration in Money to the Croun for Lands, Was first Introduced here; but that the same nevr affected Lands claimed under the Royal Charter; for the Ancient Rights to Lands due for the importation of people Still Continued upon the same footing as before, and hath ever been held Sacred and inviolable and Subject to no new Charge or Imposition whatever; and great Quantitys of Land, from time to time granted Acordingly. That from the Earliest times of this Colony, there hath been alowed to the secretary, and the Clerks of Countys by Law, a certain fee for Certificates of Rights to Land; and upon the Last Regulation of the Fee-Bill in Virginia, Within thess few years, the Legislature Alowed to the County Court Clerks “For proving Rights for Land, produced at one time, belonging to one person, and Certificates thereof, a Fee of thirteen Pounds of Tobacco” and to the Secretary “for recording a Certificate of rights fifteen Pounds of Tobacco” and by An Act of Assembly made in the year 1710, when Treasury Rights were first introduced, it was (among other things) enacted “That upon the passing of any patent for Land thereafter, the Secretary of this Colony and Dominion, for the time being, should cause such patent to be truly Entred upon the Records of his office, together With the Certificate of Rights, either by importation, or by Money paid the receiver-Genral of this Colony” which Your Memorialist is well informed hath Continued to be the practice ever Since; and that thess two modes of granting Lands, Since the year 1710, as before mentiond have never in the Least interfered with Each Other; as the Croun Could only Alter the Terms, or fix a New price upon the Lands, to which there was no Legal Right. So that Mr. Stith, in his History of Virginia (which is Chiefly extracted from Records) mentioning the Custom of granting lands for the importation of People, had good reason for his remark; that “this is the Antient, Legal, and a most indubitable Method of granting Lands in Virginia.” And your Memorialist, with All due submission, begs Leave to Observe, that the King being as much bound by the Act of his Royal Predecessors, as any Private Subject, holding an Estate from his Ancestor is bound by the Act of that Ancestor; and the before mentioned Antient Right to Any vacant or ungranted Lands in this Colony, having been Solemnly continued and Confirmed, by  the Said Charter from King Charles the Second, in Manner herein before mentioned, the same was thereby made part of the Law and Constitution of this Country, and hath remained so ever since; and therefore can not be Avoided, injured, invalidated, or in any manner affected, by any proclamation, Instruction, or other Act of Goverment; nor subjected to any new Charge, Expence, Burthen, or Imposition whatsoever. For which reasons, your Memorialist most Humbly Conceives that Any instruction, or Late Regulations, respecting the ungranted Lands in this Colony, from our present most gracious Sovering, ever observant of the Laws, and atentive to the just Rights of his People, were never meant, or intended to affect Lands due as aforesaid, under the Royal Charter. That your Petitioner confiding in, and upon the faith of the before mentioned Royal Charter, Laws and Custom hath been at great trouble and Expence, and hath Laid out Considerable Sums of Money, in purchasing from the Importers, Legal Certificates of Rights to Large Quantity’s of Land, due for the Importation of People from Great Britain and Irland into this Colony. And prays that he may be admited to Entrys for the said Lands, upon the Western Waters, in the County of Fincastle; upon his producing the usual Certificates and Assignments, or that his Excellency the Governor, will be Pleased to Grant your petitioner his Warrants for Surveying the same, which Ever his Excellency and this Honorable board Shall Judge most proper.
                    And Your petitioner will Ever pray.
                    
                        G. Mason
                    
                